STEWART, J.
I concur in the opinion of Chief Justice Ailshie in this case, except in the chief justice’s language in approving the language used by the same chief justice in the opinion of Lincoln v. Twin Falls North Side Land & Water Co., 23 Ida. 433, 130 Pac. 788, as follows: “It may pursue the officer and his bondsmen, or it may pursue directly the party who had the service performed.” The reason for this is that in the present case we hold that the officer is not liable by reason of the facts shown in the case (and in that I concur), and the same reasoning, in my judgment, should also apply to both the bondsmen of the officer and the party who had the service performed. I see no reason for distinguishing the party from the bondsmen, who only guaranteed the performance of the duty of the officer according to law, and the party who had the services performed paid the money with the understanding that the charge made by the officer was the charge agreed to and approved by the county commissioners. While the language used above is perhaps true as a general rule, as was stated in that case and in the present ease, the distinction I hold is that such rule should not be applied to the facts in this case.